Citation Nr: 0101921	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-20 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from September 1969 to July 
1977.  The veteran died on October [redacted], 1991.  The appellant 
is the daughter of the veteran.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April 1992 and February 1999 rating decisions by 
the Buffalo, New York RO of VA.  


REMAND

For a service-connected disability to be the principal 
(primary) cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially, it is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2000).

Service connection may also be granted for the cause of death 
by suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service-connected disease or injury.  Where the evidence 
shows no reasonable adequate motive for suicide, it will be 
considered to have resulted from mental unsoundness and the 
act itself considered to be evidence of mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances that could lead 
a rational person to self-destruction.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.302; see also Sheets v. Derwinski, 2 Vet. App. 
512.  In the absence of a determination of an unsound mind, a 
veteran's death by suicide would be considered the result of 
his own willful misconduct, and service connection for the 
cause of death would be precluded.  38 C.F.R. §§ 3.301(a), 
3.302(a) (2000).

In an April 1992 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death; 
the appellant's mother, as her guardian since she was a 
minor, was provided notice of her procedural and appellate 
rights in a May 13, 1992 letter which indicated that the 
appellant's mother had one year to appeal the April 1992 
determination.

On May 11, 1993, the appellant's mother requested that she be 
granted a 60-day extension to submit a substantive appeal 
that would have extended the one year expiration date from 
May 13, 1993 to July 13, 1993.  The record does not show that 
the RO granted the 60 day extension.  On August 3, 1993, the 
appellant's mother's VA Form 1-9 was received (it was hand-
dated July 30, 1993).  On August [redacted], 1993, the appellant 
attained 18 years of age.  

In a September 1993 letter, the appellant's mother was 
advised that the time limit for completing her appeal had 
expired.  In a letter received in September 1993, the 
appellant's mother indicated that she had perfected her 
appeal.  The RO did not adjudicate at this time whether a 
timely substantive appeal had been received, and, if so, the 
issue on the merits was not referred to the Board.

In December 1998, a service organization representative 
sought to reopen the claim on behalf of the appellant and her 
sister, who was also over the age of 18 years at this point.  

In a February 1999 rating decision, the RO determined that 
new and material evidence had been submitted to reopen the 
claim for service connection for the cause of the veteran's 
death, but denied the claim on the merits.  A day later, the 
appellant (but not her sister) was notified of this decision.  
On that same day, the appellant's mother was sent a 
determination letter by the RO in which the RO determined 
that she had not been entitled to an extension of her time 
limit to perfect her appeal.  She was provided notice of her 
procedural and appellate rights as to this issue (which may 
be appealed to the Board).  In March 1999, the appellant's 
mother's representative sent correspondence intended to 
service as a notice of disagreement as to both the denial of 
the extension of time that the mother initially had to 
perfect her appeal as to the April 1992 determination and as 
to the recent denial of service connection for the cause of 
the veteran's death.  In May 1999, the appellant's mother was 
informed that a Power of Attorney needed to be submitted. 

Thereafter, correspondence from the mother of the appellant 
was received which indicated that she wanted Disabled 
American Veterans as her representative; however, a Power of 
Attorney for the appellant was submitted and the March 1999 
correspondence was accepted as a notice of disagreement on 
her behalf.  In August 1999, a statement of the case was 
issued only on the cause of death issue, and in September 
1999, the appellant perfect her appeal as to the February 
1999 denial of service connection for the cause of the 
veteran's death.

As shown above, there are procedural inconsistencies in this 
case and the appeal has become somewhat convoluted.  The 
first matter that needs to be resolved is the issue of 
whether the appellant's mother (on the appellant and her 
sister's behalf) perfected her appeal as to the April 1992 
denial of service connection for the cause of the veteran's 
death.  While the RO has essentially indicated that she did 
not, she should be issued a supplemental statement of the 
case that addresses this issue, to include the matter of her 
request for an extension.  In addressing this matter, the RO 
should resolve whether the appellant's mother is appealing 
this issue, which it seems that she intended to do, and 
whether the appellant is essentially assuming this issue, as 
the appeal was on her behalf all along.  While the 
appellant's appeal from the February 1999 denial did not 
include the issue of whether the prior appeal had been timely 
perfected, her mother appeared to be pursuing this matter; 
thus, this issue has been left unresolved and should be 
addressed prior to the matters addressed in the February 1999 
rating decision.  

The Board notes in either event (i.e., whether the 
appellant's mother perfected a timely appeal, or the claim 
has been successfully reopened), the RO will be adjudicating 
the issue of service connection for the cause of the 
veteran's death on the merits; however, the RO should 
explicitly determine whether the current appeal is to the 
April 1992 rating decision or the February 1999 rating 
decision.

The Board also notes that further evidentiary development is 
required with respect to the merits of the claim for service 
connection for the cause of the veteran's death.  On November 
9, 2000, during the pendency of this appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence to necessary to substantiate the claim, 
and eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In this case, the appellant has requested that a medical 
opinion be obtained in order to ascertain whether the veteran 
had a psychiatric disorder which was related to service, and, 
if so, it his death from a gunshot wound to the head, deemed 
to be suicide, was related to this psychiatric disorder.  Due 
to the changes in the law and the directives thereby, the 
Board finds that such a medical opinion should be obtained 
from a VA psychiatrist.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO should forward the veteran's 
claims file to a VA psychiatrist who 
practices at a VA medical facility.  
After a comprehensive review of the 
veteran's documented medical history, the 
psychiatrist should offer opinion as 
whether, during his lifetime, it is at 
least as likely as not that the veteran 
had a psychiatric disorder which was 
related to service; and, if so, whether 
it is as least as likely as not that his 
death from a gunshot wound to the head, 
deemed to be suicide, was related to such 
psychiatric disorder.  The complete 
rationale for each opinion expressed and 
conclusion reached (to include citation 
to specific evidence of record and 
medical authority, as appropriate) should 
be set forth in a typewritten report.

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  If the requested development does not 
provide competent medical evidence of a 
nexus between the veteran's death and the 
veteran's military service, the RO should 
specifically advise the appellant and her 
representative of the need to submit such 
competent medical evidence to support the 
claim.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should address whether the appellant's 
mother, on the appellant's behalf, 
completed a timely appeal as to the April 
1992 rating decision (specifically 
determining whether the current appeal is 
to the April 1992 rating decision or the 
February 1999 rating decision.)  .  
Thereafter, the RO should consider the 
matter of service connection for the 
cause of the veteran's death on the 
merits (regardless of whether the RO 
determines that a timely appeal as to the 
April 1992 denial was perfected, or that 
the claim was reopened this claim in 
February 1999).  The RO should consider 
the issue on appeal in light of all 
pertinent evidence of record and legal 
authority, to specifically include that 
cited to herein.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

6.  If the benefit sought on appeal 
remains denied,  the appellant and her 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



